Appeal from the order of Special Term granting plaintiff’s motion that Samuel C. Topping be joined as a party plaintiff. The plaintiff and the proposed additional plaintiff are adjoining leaseholders of certain lake property at Galway in Saratoga County and the amended complaint alleges that the defendants erected a dock in the front of plaintiffs’ premises and have been continuously trespassing thereon. The motion was made pursuant to section 212 of the Civil Practice Act entitled “Permissive joinder of parties” which gives the right to join all persons in one action as plaintiffs or as defendants “if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction "• ” 11 and if any question of law or fact common to all of them would arise in the action ”, judgment might be given to one or more depending upon their respective rights. The lower court found that the plaintiffs would call the same witnesses and that the erection of a dock and the trespasses constitute a series of occurrences creating common questions of fact and law. We find that the granting of the order was a proper exercise of the discretion of the court. Order unanimously affirmed, with $10 costs. Present —- Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.